Citation Nr: 0425452	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  97-05 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle Kane, Senior Counsel



REMAND

The appellant had active military service from December 1987 
to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the claim.  In September 
2003, a hearing was held at the New York RO before the 
undersigned Acting Veterans Law Judge.

Unfortunately, additional evidentiary development is needed 
prior to appellate disposition of this claim.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant if further action is required on 
his part.

The appellant testified as to VA treatment he received from 
1994 until approximately 2000-2001.  It appears additional VA 
records are outstanding.  The latest treatment records in the 
claims file are dated in October 1997.  The Board concludes a 
request for VA records must be made since it appears the 
evidence is currently incomplete.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The appellant was diagnosed with sarcoidosis in April/May 
1994 when abnormal findings were seen upon a routine chest x-
ray.  It was noted that an earlier chest 
x-ray conducted in January 1994 had been normal.  The 
appellant has a history of scarlet fever and pneumonia as a 
child.  His service medical records show chronic complaints 
such as chest pain/tightness, shortness of breath with 
exertion, difficulty breathing, cough, and wheezing.  Chest 
x-rays conducted in 1991 and 1992 were within normal limits.  
The appellant presented with complaints similar to those in 
service after his diagnosis of sarcoidosis.  In light of the 
diagnosis of sarcoidosis approximately 19 months after 
discharge from service and the similarity of the in-service 
and post-service complaints, the Board concludes a medical 
opinion is needed as to the onset of sarcoidosis.  

The Board notes the appellant failed to report for a VA 
examination in 1998.  The appellant's cooperation in VA's 
efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  
The appellant is also advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2003).  

The appellant also testified as to private treatment he had 
received for his sarcoidosis.  He was given a period of time 
after the hearing to submit these records, but no additional 
evidence was received.  Since it is necessary to remand this 
case for the reasons given above, the RO should provide the 
appellant another opportunity to submit the records or, if he 
provides sufficient information, request the records.

Accordingly, this case is remanded for the following:

1.  The RO should advise the appellant 
that he should submit to VA copies of any 
evidence relevant to this claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should request the appellant 
to complete release forms authorizing VA 
to obtain his treatment records from any 
private physician that has treated him 
for his sarcoidosis since 1994.  The 
appellant should be informed that he can 
also obtain these records himself and 
submit them to the RO.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

3.  The RO should obtain the veteran's 
medical records from the VA Medical 
Centers in Bronx, Montrose, and Brooklyn 
for treatment from October 1997 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

4.  When the above development has been 
accomplished and any available evidence 
has been obtained, the appellant should 
be scheduled for a VA examination.  The 
claims file must be provided to the 
examiner for review in conjunction with 
the examination.

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that the 
appellant's current sarcoidosis is 
related to disease or injury incurred 
during service.  In doing so, the 
examiner is asked to discuss, to the 
extent appropriate, the pre-service 
respiratory disorders and the 
significance, if any, of the negative 
chest x-rays in 1991, 1992, and early 
1994. 

5.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim.  If such 
action does not resolve the claim, a 
supplemental statement of the case (SSOC) 
should be issued to the appellant and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	AMANDA R. BLACKMON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




